COURT OF APPEALS EIGHTH
                                 DISTRICT OF TEXAS EL
                                     PASO, TEXAS

                                              §
 DEREK HASSAN PRIDE,                                         No. 08-16-00313-CR
                                              §
                            Appellant,                          Appeal from the
                                                 §
 v.                                                            112th District Court
                                              §
 THE STATE OF TEXAS,                                        Of Upton County, Texas
                                               §
                            State.                         (TC# 15-09-U1083-DPO)
                                                 §


                                         ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time to file the

brief until November 11, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Gonzalo P. Rios, the Appellant’s Attorney, prepare

the Appellant’s brief and forward the same to this Court on or before November 11, 2017.

       IT IS SO ORDERED this 18th day of October, 2017.



                                           PER CURIAM

Before McClure, CJ, Rodriguez and Palafox, JJ.